DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding applicant’s admission of prior art, applicant’s arguments have been fully considered, but are not persuasive.  First and foremost, to be considered “prior art” the identified work has to be 1. To another (Reshke) and 2. Publicly available before the effective filing date (“Inventors' Luncheon 2006 at NASA's Johnson Space Center in Houston, Texas” and/or “study published in January 2006 through the National Institute of Health”).  Clearly, both of these requirements have been met.  Second, the work/art is considered applicant’s admission because they are the ones who specifically recited in their own specification; the examiner would not have been aware of it if it weren’t for applicant’s own admission in their specification.  Therefore, the examiner continues to use applicant’s own discussion within their specification, specifically the discussion of the Reshke goggles, as admitted prior art, as it meets the definition of “prior art” and it was admitted by applicant’s themselves.  Whether or not applicant specifically calls the work “prior art” or “conventional” or specifically discusses it in a background section is not required, in order to come to a logical conclusion that the work is prior art.  Specifically, MPEP 2129 discusses certain situations/examples when admissions by applicant can constitute prior art, but this is by no means an exhaustive list or considered the requirement(s) in order to be considered admitted prior art.  As 
Regarding the 112, 2nd rejections related to “Bluetooth”, applicant's amendments and related arguments have been fully considered and are persuasive.  Therefore, the rejection is withdrawn.  However, applicant states “the present amendment has no effect on the scope of the claims because it merely emphasizes what was already adequately described in the application-as-filed” which the examiner respectfully disagrees with.  Specifically, while the claims are read in light of the specification, the specification is not read into the claims.  Therefore, the scope of claim 6 is implicitly changed by this amendment.  In particular, the previous scope encompassed any type of Bluetooth while the newly amended claims require a specific type of Bluetooth.  
Further regarding the 112, 2nd rejections, applicant’s deletion of claim 8 has obviated the previous indefinite rejection.  However, it is noted that applicant has not nd rejection of claim 7, therefore this rejection is maintained. 
Regarding the 103, applicant’s arguments have been fully considered but are not considered persuasive.  Applicant argues that the combination of Malchano and Reshke/admitted prior art fail to teach at least one “flat LCD lens”.  The examiner respectfully disagrees.  First and foremost applicant is reminded that “one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references”.  For clarity, the shutters taught by Malchano are being substituted for the LCD lenses taught by Reshke, which has been made clear in the Non-Final rejection.  While the shutters of Malchano could be broadly considered flat lenses, as will be discussed in more detail below, these “shutters” have been specifically substituted, i.e. removed and replaced, with the LCD lenses taught by Reshke.  Therefore, applicant’s arguments regarding the “shutters” taught by Malchano aren’t really pertinent to the claim limitation, at hand. 
Second, while applicant uses the term “flat” once in their specification, this term is never described in detail as to what exactly is encompassed by this term.  Specifically, what portion or how much of the lens must be flat in order for it to be considered a flat lens?  Applicant seemingly takes the position that every single portion, including the edges must be flat, in order for a lens to be considered flat.  The examiner disagrees with this position. As clearly shown in applicant’s own specification, every single part/portion of the lens does not have to be flat in order for the lens to be considered flat.  Specifically, applicant’s own Figs. 1A and 1B shows an edge of the lens around the perimeter of the frame that is completely curved, i.e. not straight/flat.   Making it abundantly clear that portions/part of the lens do(es) can be a shape other than flat/straight, and the lens can be considered/interpreted flat (consistent with applicant’s own specification). Therefore, applicant’s 
Regarding Reshke, applicant argues “the description is silent as to the shape or surface contour of the lenses. The drawings in Reschke are crude schematic drawings that are incapable of conveying the shape or contour of the Reschke's LCD lenses”.  The examiner strenuously disagrees.  Specifically, Fig. 1 of Reshke (included below) very clearly shows lenses with multiple flat surfaces/edges.  As is well understood, drawings are part of the disclosure of the invention and therefore can be used on their own to teach claimed features (without any other discussion in the specification).  Furthermore, there is nothing in Reschke to imply that the drawings are “crude schematic drawings that are incapable of conveying shape or contour”.  Applicant is reminded that “the arguments of counsel cannot take the place of evidence in the record”.  In fact, it is readily apparent to a POSITA (or really any reasonable person) that each of these lenses (12) at the very least include 6 flat surfaces/edges and 

    PNG
    media_image1.png
    252
    367
    media_image1.png
    Greyscale

Furthermore, regarding the lenses of Reshke it is imperative to point out that these are not regular lenses normally included in glasses, e.g. lenses to correct vision or block/filter sunlight, but LCD (liquid crystal display) lenses from 2003.  First, it is seemingly understood within the art that LCD by definition “is a flat panel display technology” (See attached LCD NPL from 2017).  Second, based on the state of the art at the time of Reshke’s invention (2003), curved LCD screens/lenses simply did not exist, as this technology was not invented/introduced until at least 10 years later (2013 is the first mention of a curved LCD screen).  Therefore, the examiner takes the position that based on the common knowledge within the art a POSITA would readily understand that these LCD lenses taught by Reshek have to be flat, based on the definition of LCD and the state of the technology in 2003.   In conclusion, the lenses of 
Regarding applicant’s arguments that Malchano does not disclose a lens, the examiner disagrees.  Malchano clearly states “In some embodiments, the eye wires 415 can include or hold a lens 425. In some embodiments, the eye wires 415 can include or hold a solid material 425 or cover 425. The lens, solid material, or cover 425 can be transparent, semi-transparent, opaque, or completely block out external light.” (Par 0266); See also Pars 0276-277. 
Regarding applicant’s arguments that Malchano teaches a mechanical shutter and a mechanical actuator for opening and closing the shutters, while the claims require a digital technology of switching the LCD between states of clear and opaque electronically.  First, it is stressed that applicant’s claims do not require any sort of digital technology or electronic control, merely a control signal.  Second, it is emphasized that Malchano teaches a number of different types of actuators and “shutters” (Pars 0274-279, with particular emphasis on Par 0277 which details a lens structure and control thereof which is very similar to the LCD lenses of Reshke) many of which are not mechanical.  Furthermore, it is readily apparent that the NSS (105) that drives the actuator to open and close the shutters (Par 0279) is an electronic device (Figs. 1, 7A, 7B and related disclosure). Third, the examiner again stresses that the rejection is a 103 based on Malchano as modified by Reshke.  Specifically, the shutters of Malchano have been removed and replaced by the LCD lenses, taught by Reshke, that use digital technology to electronically switch between opaque and clear (at least 

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.



Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, 
For example, the following references have NOT been considered:
(Reschke MF1, Somers JT, Ford G. Stroboscopic Vision as a Treatment for Motion Sickness: Strobe Lighting Vs. Shutter Glasses; Neurosciences Laboratories, NASA Johnson Space Center, Houston, TX, USA. millard.f.reschke@nasa.gov Retrieved from http://www.ncbi.nlm.nih.gov/pubmed/16422446) 
(Sports Illustrated (April 13, 2015). "Seeing the Benefit: MLB Teams Focus on Enhancing Players' Visual Training." Retrieved from http://www.si.com/edge/2015/04/21/seeing-the-benefit-mlb-vision- training-tampa-bay-rays) 
It is emphasized that this is not an exhaustive list. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0133431 to Malchano et al. (provided on applicant’s IDS) in view of US 6,932,090 to Reschke and/or applicant admitted prior art. 
[Claim 1] Malchano discloses a method of treating cognitive impairment resulting from neurodegenerative disease comprising (Par 0004): providing a cognitively impaired subject (treatment of Alzheimer’s disease; at least Par 0004) with stroboscopic eyewear (Neural stimulation system NSS 105; Fig. 4B that provides visual stimulation to the eye via flashes of light; Par 0279) to wear during a treatment session (“therapy session”; Par 0060), the stroboscopic eyewear including at least one flat shutter lens (430); supplying a first control signal to the eyewear that causes the at least one flat LCD lens to momentarily block ambient light; exposing the subject to visual distraction by electronically switching the at least one flat LCD lens between states of clear and opaque according to the control signal at a predetermined frequency (“intermittently block ambient light” via an actuator that is configured to open and close the shutters at a predetermined frequency; Pars 0272-279 and 0337); and exposing the subject to a predetermined number of treatment sessions in a day, each lasting for a predetermined time interval (e.g. 60 minutes per day, Par 01052; See also Pars 0688).
While Malchano discloses “shutters” that function to momentarily block ambient light and switch between states of clear and opaque at a predetermined frequency, the reference fails to explicitly teach that these shutters are LCD lenses.  However, in the same field of endeavor, specifically stroboscopic eyewear, Reschke discloses that this shuttering, i.e. intermittent blocking, of light can be achieved with liquid crystal shutter 
[Claim 2] Malchano discloses a frequency of 40 Hz (Par 0279)
[Claim 3] While Malchano provides an explicit example of 60 minutes per day (Par 1052), the reference makes it explicitly clear that the duration of each session is adjustable based on the efficacy of the treatment (Par 0027).  Therefore, it would have been obvious to one of ordinary skill in the art to try various treatment durations, including 20 minutes, as a mere optimization of a result effective variable; MPEP 2144.05. 
[Claim 4] Clearly “per day” means at least one treatment session in a day.  Similarly, “seven sessions per week” implies one session per day (Par 0688). Furthermore, the reference makes it clear that that frequency of these session is selected based on the disease stage or cognitive function level of the subject and “a subject having a relatively advanced stage of a disease that impairs cognitive function may have more frequent therapy sessions included in the regimen” (Par 0688).

[Claim 9] Malchano discloses “information that may be used to adjust a therapy regimen to make the therapy more effective and/or more tolerable for an individual subject” (Par 0027).  This is considered “programming said eyewear to individual needs and desires”.
[Claim 10] Malchano discloses that the controller (700) can be a server (Pars 0323-324) and that “the one or more components of the system  may be in any environment or across multiple environments, such as in a treatment center, a clinic, a residence, an office, a pharmacy, or any other suitable location” (Par 0767), i.e. located at a remote location.  Furthermore, the network interface (718) can be considered a remote server. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Malchano and Reschke/admitted prior art as applied to claim 1 above, and further in view of US 2018/0333590 to Millard.
[Claim 5] Malchano discloses that both audio and visual stimulation is provided (Pars 0016-17) specifically playing/streaming programmed sound effects (e.g. Pars 0412, 0423).  However, the reference fails to explicitly disclose that the audio channel is included in the stroboscopic eyewear.  However, in the same field of endeavor, Millard 
[Claim 6] Malchano explicitly discloses the use of Bluetooth, specifically IEEE 802.11 (Pars 0246, 0322 and 0388) to transmit that audio and visual signals. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792